IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                         United States Court of Appeals
                                                                  Fifth Circuit
                               No. 07-40478                    F I L E D
                             Summary Calendar                  September 6, 2007

                                                           Charles R. Fulbruge III
UNITED STATES OF AMERICA                                           Clerk

                                         Plaintiff-Appellee

v.

BOBBY PEREZ

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 1:05-CR-459-1


Before DAVIS, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*
     Bobby Perez, federal inmate # 82235-079, pleaded guilty to a marijuana-
trafficking conspiracy charge and was sentenced to 87 months of imprisonment.
He filed a notice of appeal more than one year after the criminal judgment was
entered. His appeal is dismissed as untimely. See United States v. Leijano-
Cruz, 473 F.3d 571, 574 (5th Cir. 2006). Perez also filed two motions for
appointment of counsel. These motions are denied.
     APPEAL DISMISSED; MOTIONS DENIED.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.